Denied and Opinion Filed June 10, 2019




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-00473-CV

       IN RE JASON ROGERS AND HAPPY DOG ENTERPRISES, P.A., Relators

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-14135

                             MEMORANDUM OPINION
                          Before Justices Myers, Molberg, and Nowell
                                   Opinion by Justice Myers
       The underlying proceeding involves the alleged breach of a $3.78 million dollar

commercial construction loan for the construction of a freestanding emergency room clinic and

the associated guaranty agreements.     Relator Dr. Jason Rogers (“Rogers”) signed guaranty

agreements associated with the loan in his individual capacity and on behalf of relator Happy Dog

Enterprises P.A. (“Happy Dog”). Rogers maintains, however, that the lender, Regions Bank, made

false and misleading statements regarding the guaranties, engaged in unconscionable acts, and

fraudulently induced him into executing the guaranties. Each of the guaranty agreements includes

a jury trial waiver. After the borrower defaulted on the loans, Regions Bank sued Rogers, Happy

Dog, and other purported guarantors of the loans. Regions Bank moved to strike Rogers’ and

Happy Dog’s jury demands based on the jury waiver provisions in the guaranties. On March 31,

2019, the trial judge granted the motion and struck the jury demands. In this original proceeding,
Rogers and Happy Dog seek a writ of mandamus directing the trial court to vacate the March 31,

2019 order.

        The denial of trial by jury is reviewable by mandamus. In re Prudential Ins. Co. of Am.,

148 S.W.3d 124, 139 (Tex. 2004) (orig. proceeding). To be entitled to mandamus relief, a relator

must show both that the trial court has clearly abused its discretion and that relator has no adequate

appellate remedy. Id. at 135–36. Based on the record before us, we conclude relators have not

shown they are entitled to the relief requested. Accordingly, we deny relators’ petition for writ of

mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the court determines

relator is not entitled to the relief sought).




                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE


190473F.P05




                                                 –2–